Cegs2LOerAOOOd4eS5HL Coocunments11 FitédeM2H00 Paagd Pb83

 

 

 

 

 

 

 

 

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District j ie “EP ED Ta vg =
UNITED STATES DISTRICT COURT
for the
Eastern District of Pennsylvania
-PHX-SPL
JAMES EVERETT SHELTON NiC-20-00046 P
Plaintiff
v. Civil Action No. 18-cv-3723
FCS CAPITAL LLC )
doing business as )
FUNDING CAPITAL SOURCE )
doing business as )
BUSINESS DEBT EXPERTS )
formerly known as
BUSINESS DEBT RELIEF LLC
Defendant

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 12/11/19 .

L also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending. a

Date: 312/20
CLERK OF COURT

f
s/John Arrow jee

Stenature of Clerk or Debyty Clerk
Cease 2 BonAOO0ds6ShPL Doccuneent611 Fitted D9¢ 26200 Pagg-2hP3
Case 2:18-cv-03723-JDW Document 48 Filed 12/11/19 Pagel o

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAMES EVERETT SHELTON, Case No. 2:18-cv-03723-JDW
Plaintiff
v.
FCS CAPITAL LLC, et al.,

Defendants

 

 

ORDER

AND NOW, this 11th day of December, 2019, upon consideration of Plaintiff James
Everett Shelton’s Motion for Summary Judgment (ECF No. 41), and for the reasons set forth in
the Court’s accompanying Memorandum, it is ORDERED that the Motion for Summary
Judgment is GRANTED IN PART and DENIED IN PART, as follows:

1. The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff
James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashayev, and Barry
Sharge! on Counts J and II of Shelton’s Amended Complaint (ECF No, 7) in the amount of
$27,000;

2. The Motion is GRANTED, and JUDGMENT IS ENTERED in favor of Plaintiff
James Everett Shelton and against Defendants FCS Capital LLC, Emil Yashavev, and Barry
Shargel on Counts II-VI of Shelton’s Amended Complaint (ECF No. 7) in the amount of
$27,000; and

3, The Motion is DENIED as to Count [X of Shelton’s Amended Complaint.

URN

 

ies

ue iat 3 SA Te ews

   

ee ee yee ccna nen MER

 
Cage220qnaMOOd4eSSeL Doocumen611 Alltedewsd720 Paggedsh83
Case 2:18-cv-03723-JDW Document 48 Filed 12/11/19 Page 2 of 2

It is FURTHER ORDERED that, on or before December 18, 2019, Shelton may submit
a Memorandum, not to exceed five (5) pages, explaining why the Court should not enter summary
judgment in Defendants’ favor on Count IX of the Amended Complaint pursuant to Fed. R. Civ.

P. 56(f)(1), given the analysis in the Court’s Memorandum.

BY THE COURT:

/s/ Joshua D. Wolson
JOSHUA D. WOLSON, J.

 
